DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Claims:
12. (Currently Amended) The radiation therapy simulation or planning device of claim [[11.]] 11, further comprising: -5- 
a display; and 
at least one user input device; 
wherein the updating the generated configurations of components to eliminate the identified collision comprises: 
displaying, on the display, a three-dimensional rendering of a configuration of the generated configurations of components containing an identified collision including displaying three-dimensional renderings of the three-dimensional surface models representing the pair of components; and 
receiving at least one of an updated configuration and an updated margin for the pair of components of the identified collision via the at least one user input device.

Allowable Subject Matter
Claims 1, 3-7, and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 3-7, and 9, the prior art failed to disclose or fairly suggested a radiation therapy simulation or planning device as claimed.

With respect to claims 10-14 and 17, the prior art failed to disclose or fairly suggested a radiation therapy simulation or planning device as claimed.

With respect to claims 18-21, the prior art failed to disclose or fairly suggested a radiation therapy simulation or planning method as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 02 May 2022 with respect to claims 1, 3-7, and 9 have been fully considered.  The objections of claims 1, 3-7, and 9 have been withdrawn. 
Applicant’s amendments filed 02 May 2022 with respect to claims 3-6 have been fully considered.  The objection of claims 3-6 has been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 5 and 6 have been fully considered.  The objection of claims 5 and 6 has been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 10-17 have been fully considered.  The objection of claims 10-17 has been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claim 17 have been fully considered.  The objections of claim 17 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 18-21 have been fully considered.  The objection of claims 18-21 has been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 19 and 20 have been fully considered.  The objection of claims 19 and 20 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Ranganathan (U. S. Patent No. 11,331,515 B2) disclosed a method of optimizing a trajectory of a collimator in a volumetric-modulated arc therapy.
Maltz et al. (U. S. Patent No. 8,416,917 B2) disclosed a radiation therapy using predictive target tracking and control points.
Lachaine et al. (U. S. Patent No. 7,672,705 B2) disclosed weighted surface-to-surface mapping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884